DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 and 12-17, in the reply filed on 9 May 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature “Electrocatalytic Oxygen Evolution on Iridium Oxide: Uncovering Catalyst-Substrate Interactions and Active Iridium Oxide Species” to Reier et al. (Reier).
As to claim 1, Reier teaches a composite comprising an electrically conductive material, Ti substrate, and an oxide of a transition metal, iridium oxide, a group 9 metal, supported on the material, the oxide comprising an amorphous structure (Abstract; Conclusion).
As to claim 12, Reier teaches the composite of claim 1.  As discussed above, Reier teaches that the oxide of a transition metal is iridium oxide catalyst for water oxidation at an anode (Abstract), the same as in the present application, and thus a compound that has an oxidation number that is capable of changing flexibly and reversibly in response to an applied voltage. 
As to claim 13, Reier teaches the composite of claim 1.  Reier further teaches that the iridium oxide can be bridged to the electrically conductive material through oxygen (comprises lattice oxygen) ((Page F879, Right hand column).
As to claim 14, Reier teaches the composite of claim 1.  Reier further teaches that the iridium oxide can comprises a hydroxyl group (Page F879, Right hand column).
As to claim 17, Reier teaches the composite of claim 1. Reier teaches that the substrate is titanium, a metal compound (Experimental, Substrates). 

Claims 1, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0075978 to Cao et al. (Cao).
As to claim 1, Cao teaches a composite comprising an electrically conductive material, conductive metal substrate, and an oxide of a transition metal, amorphous iridium oxide, a group 9 metal compound, supported on the material (Abstract).
As to claim 12, Cao teaches the composite of claim 1.  As discussed above, Cao teaches that the oxide of a transition metal is an iridium oxide catalyst for oxygen production at an anode (Abstract), the same as in the present application, and thus a compound that has an oxidation number that is capable of changing flexibly and reversibly in response to an applied voltage.
As to claim 15, Cao teaches the composite of claim 1.  Cao further teaches that the particle diameter of the iridium oxide is no more than 9 nm (Paragraph 0023).
As to claim 17, Cao teaches the composite of claim 1.  As discussed above, Cao teaches that the electrically conductive material is a metal (Abstract).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0289852 to Cui et al. (Cui).
As to claim 16, Cao teaches the composite of claim 1.  Cao further teaches that a portion of the catalyst is made crystalline and thus has a lattice structure (Paragraph 0091).  However, Cao fails to specifically teach that this lattice stricture comprises a defect.  However, Cui also discusses oxygen evolving metal oxide electrocatalyst with a lattice structure and teaches that defects lead to improved catalytic activity (Paragraph 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to ensure defects are provided in the lattice structure of Cao in order to improve the catalytic activity of the catalyst as taught by Cui.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2015/0068917 to Schlogl et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794